Citation Nr: 0417387	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  01-02 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $2,723.83.

ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1978 to March 1985.  He also had subsequent active duty 
service for which he received a dishonorable discharge.  

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in December 2000, a statement of the case was issued 
in January 2001, and a substantive appeal was received in 
March 2001.  

The issue on appeal was originally before the Board in June 
2003 at which time it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  An overpayment of $2,723.83 was created when the veteran 
received compensation benefits for a period of time during 
which he was incarcerated.

2.  Recovery of the overpayment in the amount of $2,723.83 
from the veteran would be against equity and good conscience.


CONCLUSION OF LAW

A waiver of recovery of an overpayment of compensation 
benefits in the amount of $2,723.83 is warranted. 38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
are relevant to chapter 51 of title 38 of the United States 
Code and do not apply in waiver of overpayment cases which 
are governed by chapter 53.  Barger v. Principi, 16 Vet.  
App. 132, 138 (2002).   



Factual Background

An overpayment was created as a result of the veteran's being 
paid retroactive benefits for a period of time when he was 
incarcerated.  The veteran has requested waiver in the 
original amount of $5,447.67.  

In September 2000, the Committee granted a partial waiver of 
$2,723.84 from the original outstanding amount of $5,447.67.  
It was determined that the veteran was 40 years old and had 
completed some college.  He was married with two dependent 
children.  The veteran's financial status report showed a 
monthly income of $1,772.00 ($517.00 from VA and $1,255 from 
spouse) and monthly expenses of $1,344.02 leaving positive 
balance of $437.98.  The Committee noted that the veteran did 
not report expenses for clothing or car expenses which could 
reduce the positive balance by $175.00 leaving $262.98 and 
unexpected expenses could easily reduce this balance further.  
The Committee found there was no fraud, misrepresentation or 
bad faith on the part of the veteran.  It was determined that 
the veteran's fault was considered moderately low.  He 
applied for compensation in June 1995 but the claim was not 
granted until June 1998 because his file had been lost.  By 
the time the claim had been granted, the veteran was already 
released but the benefits he received were retroactive and 
covered part of the time he was in jail.  The Committee found 
it reasonable to believe that the veteran would not have 
thought to inform VA regarding his imprisonment, even though 
he admitted to having read, while imprisoned, that a 
veteran's benefits could be reduced while he was 
incarcerated.  The Committee also noted that VA had received 
information that the veteran was incarcerated before he was 
granted benefits, but did not develop regarding the time 
period.  It was specifically written in the decision that the 
debt could have been prevented had VA taken proper action.  
Regardless of the above, the Committee found that the veteran 
had a positive balance at the end of the month, was young and 
had future earning potential and therefore, it was found that 
it would not be against equity and good conscience to expect 
repayment of half the debt.  

In a January 2001 statement of the case, VA noted that the 
veteran was in receipt of monthly income of $679.00 as a 
result of his being in school.  

In October 2001, the veteran reported that his actual income 
should be calculated without consideration of the $517.00 he 
was receiving from VA as this had been stopped.  The veteran 
calculated that his family actually had a negative balance of 
$79.02 at the end of the month when the VA check was not 
considered.  

There is other evidence of record demonstrating that the 
veteran had been jailed from December 1998 to February 1999 
and, apparently, again in 2001.  VA reduced benefits as a 
result of at least one of these incarcerations.  

In August 2003, the RO sent a letter to the veteran 
requesting a current Financial Status Report.  It is noted 
that the last Financial Status Report of record was dated in 
August 2000.  

It was noted on a December 2003 supplemental statement of the 
case, that the debt in question had been cleared by monthly 
deductions from the veteran's compensation benefits without 
depriving the veteran and his family of the necessities of 
life.  

Criteria and Analysis

Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.965(b).  See Ridings v. Brown, 6 Vet. App. 544,  
546 (1994).  "There is no all-embracing definition of 'fraud' 
and the existence or lack of fraud is a case-specific 
conclusion based on all facts in each instance." VAOPGCPREC  
4-85.  

The Committee determined that no fraud, misrepresentation, or 
bad faith is involved in this case, and the Board agrees.  
The veteran applied for compensation while in prison but did 
not receive any benefits until several years thereafter.  The 
benefits were made retroactive to the time the veteran was 
incarcerated.  The Board finds it reasonable to believe that 
the veteran assumed VA took into account his incarceration at 
the time the benefits were granted.  

If there is no indication of fraud, misrepresentation, or bad 
faith, as in this case, recovery of overpayment of benefits 
is prohibited if the Secretary determines that recovery would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.962.  Recovery of the overpayment 
shall be waived if it is determined that recovery of the 
indebtedness would be against equity and good conscience.  38 
C.F.R. § 1.963(a).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of debtor against 
VA's fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether the withholding of benefits 
or recovery would nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965.  

These six non-exclusive elements each must be addressed to 
determine whether the facts and circumstances in a particular 
case dictate that collection of an overpayment would be 
against equity and good conscience.  Id; see also Ridings v.  
Brown, 6 Vet. App. 544, 546 (1994).  

As to the fault of the debtor (i.e., veteran) in this case, 
the Board finds it is relatively low.  As noted by the 
Committee, the veteran applied for compensation in June 1995 
while he was incarcerated but benefits were not granted until 
June 1998.  The veteran had been released from incarceration 
in September 1996.  He admitted in a statement which was 
received in March 2000 that he had read the VA regulations 
pertaining to payments of benefits to an incarcerated veteran 
while he was actually incarcerated.  The Board finds it 
reasonable to believe, however, that the veteran would not 
have thought to inform VA of his past imprisonment when he 
received benefits more than one and one half years after his 
release.  

The second element, or "balancing of faults," requires 
weighing the fault of the debtor against the fault of VA.  VA 
had some notice that the veteran had been incarcerated in the 
past.  A report from the National Personnel Records Center 
dated in January 1991 informed VA that the veteran had not 
been discharged at that time and was in confinement.  There 
is no indication, however, that VA had knowledge that the 
veteran was incarcerated in June 1995 when he submitted his 
claim.  VA was at fault, however, in causing the delay for 
the length of time between receipt of the veteran's claim and 
the date compensation was granted as VA had lost the 
veteran's file.  As noted above, the veteran was at fault for 
failing to inform VA of his incarceration despite the fact 
that he had notice of this requirement.  The Board finds the 
balancing of the faults between VA and the debtor is 
relatively equal in the current case.

Concerning the third element, "undue hardship," the Board 
notes that the amount requested for waiver has already been 
recovered by monthly deductions from the veteran's 
compensation benefits without apparently depriving the 
veteran and his family of the necessities of life.  The 
veteran failed to respond to a request for a current 
Financial Status Report.  The financial information of record 
is insufficient to show that he was denied the basic 
necessities of life as a result of collection of the 
outstanding indebtedness.  The Board finds there is no undue 
hardship.  

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  As noted in the statement of the case, the 
veteran's wife could have been entitled to the funds at issue 
if she knew that she could have apportioned them.  The 
veteran has reported that the entire amount of the 
outstanding debt was actually used by his spouse to pay for 
family expenses.  The Board finds recovery of the overpayment 
would defeat the purpose for which the benefits were 
intended.  

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  As noted above, the veteran's 
wife could have legally claimed the funds at issue if she had 
filed for an apportionment of the benefits.  The veteran has 
indicated that the funds were used by his spouse in support 
of his family.  There is no indication that failure to make 
restitution would result in unfair gain to the veteran as his 
wife could would have been given the benefits if she had 
applied for them.  There is no unjust enrichment.  

Finally, the sixth element to be considered is whether 
reliance on VA benefits resulted in the veteran relinquishing 
a valuable right or incurring a legal obligation.  The 
veteran has not claimed that he relinquished any right or 
incurred any legal obligation in reliance upon receipt of VA 
pension benefits, nor is there any evidence that he did so.

The Board's review of the evidence indicates that the 
elements of equity and good conscience which support a grant 
of a waiver consist of the first, fourth and fifth elements 
under 38 C.F.R. § 1.965.  The elements which seem to argue 
against the claim are the third and sixth elements.  The 
second element of equity and good conscience does not favor 
either side.  After reviewing the facts of this case and 
weighing the above considerations, the Board is persuaded 
that the facts and circumstances in this particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The Board finds that 
recovery of the $2,723.83 overpayment from the veteran would 
be against equity and good conscience.  Accordingly, a waiver 
is warranted.




ORDER

Waiver of recovery of overpayment of compensation benefits in 
the amount of $2,723.83 is warranted.  The appeal is granted.




	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



